Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 23, 2020

                                    No. 04-20-00132-CV

                           ESCONDIDO RESOURCES II, LLC,
                                    Appellant

                                              v.

                            LAS TINAJAS MINERALES, LTD.,
                                      Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2020-CVI-000015-D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                       ORDER

        Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due May 6,
2020.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court